Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-26 are pending in the application. Claims 1-26 are rejected. 


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on September 18th, 2020 and December 19th, 2019.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, 5, 15, 22 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 3, 5, 15 and 25 are rejected as indefinite based on the limitations “Polysorbate (Tween) 20,” and “Polysorvate (Tween) 80”. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name (Tween®) is used to identify/describe a material and, accordingly, the identification/description is indefinite. It could be further said that it is unclear if Applicant is attempting to claim only polysorbate 20 or 80 sold as Tween® 20 or 80 rather than any other source, such as Montanox® 80.
Claim 22 is rejected as indefinite since it is unclear if Applicant is intending to claim a method or an intended application. The limitation “are administered” appears to be an attempt to refer to a step; however, claim 22 is formally directed to a composition.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 9,265,724 by Murty et al.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
	Murty et al. teach oral dosage forms of cannabinoids (abstract). The prior art teaches the following main components in column 5 (lines 31-45):
(a) about 1-90 wt % of a pharmacologically active form of cannabinoids; 
 
 (b) about 15-85 wt % of one or more triglycerides formed from long 
chain fatty acids having from C.sub.13 to C.sub.24 carbon atoms, with about 5 to 95 wt % of said long chain fatty acids being polyunsaturated, and from about 5 to 95 wt % of said long chain fatty acids being monosaturated; 
 
 (c) about 15-85 wt % of one or more mixed glycerides formed from fatty acids having from C.sub.13 to C.sub.24 carbon atoms, with about 10 to 90 wt % of the fatty acids in the mixed glycerides being esterified within monoglycerides, and about 10 to 90 wt % of the fatty acids in the mixed glycerides being esterified within diesters; and 
 
 (d) about 5-90 wt % of a surfactant which promotes self-emulsification.

As a particular example of the prior art compositions, Murty et al. teach the following compound in column 30:

    PNG
    media_image1.png
    348
    762
    media_image1.png
    Greyscale
.
The prior art teaches a composition that comprises ethanol (required by each instant claim), a surfactant that is Cremophor RH 40 (which is PEG-40 castor oil, as embraced by instant claims 2, 3, 4, 13, 15 and 25) and THC (as embraced by instant claims 1, 9, 12, 13, 19, 21, 24 and 26). Regarding the concentration of THC, the prior art teaches a total capsule fill weight of 800 mg and where the amount of THC is 10 mg. In order for the prior art composition to have a concentration outside the claimed range, the volume of the 800 mg composition would need to be higher than ~3.34 mL (or have a density of 0.24 g/mL) or lower than ~0.033 mL (or have a density of 24 g/mL). Given that the lowest density material would appear to be ethanol and has a 
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The main difference between the prior art and the instant claims is that the prior art does not teach the inclusion of phospholipids in the example above. Furthermore, the prior art does not explicitly refer to “surfactant-enhanced phospholipid vesicles”. Additional differences are discussed below, such as the level of surfactant required by claims 1, 6, 16 and 23.
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
	Regarding the presence of phospholipids, the prior art teaches the following in column 33:

    PNG
    media_image2.png
    325
    632
    media_image2.png
    Greyscale

The prior art further teaches preferred cosolvents, solubilizing agents and antioxidants in column 11 as follows:

    PNG
    media_image3.png
    213
    752
    media_image3.png
    Greyscale

Accordingly, the prior art teaches the alternative use of phospholipids. In the interest of determining which particular solubilizing or co-solvent would provide the best properties, a person having ordinary skill in the art would 
	Regarding the level of surfactant where the explicit example cited above contains 28.125% (w/w) of Cremophor RH 40 where instant claims 1, 6, 16 and 23 place upper limits of 25% or 20% (w/w), the prior art teaches the following in column 12:

    PNG
    media_image4.png
    249
    637
    media_image4.png
    Greyscale

Applicant is directed to MPEP 2144.05 regarding overlapping ranges where the ranges taught by the prior art overlap with those instantly claimed. Especially when using phospholipids as discussed above, a person having ordinary skill in the art would have been motivated to optimize the concentrations of the additional components within the ranges of the prior art.
Regarding the limitation of the presence of water where the water is less than 2% w/w of the encapsulate (claims 1, 7, 17 and 23), the prior art does not teach that water was added to the composition; however, the prior art generally teaches the method of making capsules in columns 29 and 30 where the prior art does not teach that any precautions were taken against the inclusion of even trace water, for instance, in the ethanol being used or found in the glassware being used from non being flame dried, etc. For at least this reason, a person having ordinary skill in the art would expect that water in trace amounts would be present in the mixture from the components not being perfectly anhydrous, glassware, etc. Regardless, a person having ordinary skill in the art in viewing the disclosure of Murty et 
Regarding dependent claim 5, the prior art teaches the following in column 11:

    PNG
    media_image5.png
    158
    719
    media_image5.png
    Greyscale

The prior art teaches the alternative use of Tween 80 as recited in instant claim 5. In the interest of determining which particular surfactant would provide optimum results, a person having ordinary skill in the art would have at least been motivated to test those explicitly taught in the prior art.
	Regarding dependent claims 8, 9, 10, 12, 18, 19, 20, 21, 24 and 26 that recite particular cannabinoid substances, Example 16 of the prior art teaches the use of a marijuana extract from Cannabis sativa that would include CBD and THC (as embraced by claims 10, 12, 20 and 21). Furthermore, claim 1 of the prior art teaches the use of THC or CBD in component (a) that would read on instant claims 8, 9, 18, 19, 24 and 26.
	Regarding instant claim 11, the prior art teaches capsules that would at least be suitable for oral delivery. The same rationale would apply to instant claim 22.
	Regarding the limitation of “surfactant-enhanced phospholipid vesicle,” the discussion above involves arriving at a composition having the required components, i.e. phospholipids, ethanol, water and one or more surfactant. Several claims place no limitation on amounts for individual components, such 
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.

If Applicant takes the position that compositions having the required components do not necessarily read on the instant claims, it is unclear what aspect or required feature is missing from the instant claims. The specification discloses certain features of vesicles such as the following on page 16:

    PNG
    media_image6.png
    82
    638
    media_image6.png
    Greyscale

An amendment to require that the vesicles have a size of 25 nm to 200 nm as set forth in the specification would overcome the instant rejection since it would not appear to necessarily follow that vesicles having a particular size would be obtained using the compositions described to be obvious above. For instance, the composition above would not necessarily have diameters greater than 25 nm since the mixture could form extremely small formations of phospholipids associated with the cannabinoids.

Claims 13-16 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent PGPub No. 2014/0302148 A1 by Winnicki.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
	Winnicki teaches liposomal and micelle formulations of cannabinoids (abstract). As an example of a liposomal embodiment, the prior art teaches a composition comprising THC (recited in claim 19), ethanol, water and phospholipids in Example 5 on page 8. Analogous compositions are taught in examples 6 and 7 on pages 8 and 9.
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The prior art examples above do not teach the presence of a surfactant as required by instant claim 13.
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
	The prior art teaches in paragraph [0056] that various additives can be used for making formulations including solubilizing agents where the prior art teaches the following:

    PNG
    media_image7.png
    61
    595
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    278
    598
    media_image8.png
    Greyscale

The prior art teaches the use of polyoxy 40 hydrogenated castor oil as an example of solubilizers as recited in claim 15. Accordingly, in the interest of generating useful formulations, a person having ordinary skill in the art would have been motivated to include a solubilizing agent as taught by the prior art.
	Regarding instant claim 14, Example 5 of the prior art teaches a concentration of 50 g/L that would correspond to 50 mg/mL. Regarding instant claim 16, the prior art does not teach a specific range; however, since the prior art teaches the use of a solubilizing agent as an auxiliary agent, a person having ordinary skill in the art would have at least been motivated to test lower amounts and steadily increase to determine the effect on the compositions. Regarding instant claims 18 and 20, the prior art teaches the use of compounds such as cannabidiol in paragraph [0016] on page 2. Furthermore, Example 5 teaches using an extract that would be expected to 
Regarding the limitation of “surfactant-enhanced phospholipid vesicle,” the discussion above involves arriving at a composition having the required components, i.e. phospholipids, ethanol, water and one or more surfactant. Several claims place no limitation on amounts for individual components. Applicant is directed to MPEP 2112.01(II):
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.

If Applicant takes the position that compositions having the required components do not necessarily read on the instant claims, it is unclear what aspect or required feature is missing from the instant claims. Furthermore, the prior art teaches the formation of micelles in Table 5 on page 8.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of copending Application No. 16/705,537 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case recites methods of using products instantly claimed. Claim 1 of the copending case recites methods of .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 16/705,523 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case recites methods of making products instantly claimed. Claim 1 of the copending case recites methods of making a cannabinoid composition by providing a cannabinoid encapsulate having surfact-enhanced phospholipid vesicles having phospholipids, ethanol, water and one or more surfactant. Claim 3 of the copending case teaches a cannabinoid concentration of 3 mg/mL to 300 mg/mL. Claim 1 of the copending case teaches water less than 2% (w/w) and up to 25% (w/w) of surfactant. Regarding instant claims 2, 3, 4, 5, 8, 9, 10, 12, 15, 18, 19, 20, 21, 24, 25 and 26, claims 2, 2, 2, 2, 9, 10, 11, 7, 2, 9, 10, 11, 7, 9, 2 and 9, of the copending case, respectively, recite analogous limitations or limitations .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626